Exhibit 10.2

Optium Corporation

Employee Notice of Grant of Stock Option

                           (the “Optionee”) has been granted an option (the
“Option”) to purchase certain shares of Optium Corporation common stock (the
“Stock”) pursuant to the Optium Corporation 2006 Stock Option and Incentive
Plan, as amended (the “Plan”), as follows:

          Grant Date:

 

          Number of Option Shares:

 

          Option Exercise Price per Share:

 

          Expiration Date:

 

          Tax Status of Option:

 

Vested Shares:  Except as provided in Stock Option Agreement, and provided that
the Optionee’s employment by the Company or any of its subsidiaries has not
terminated prior to any applicable date set forth below, the number of Option
Shares indicated as vested Option Shares as of each date set forth below shall
be:

Vesting Date

 

 

Vested Option Shares

 

 

 

 

 

 

 

 

 

 

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Plan and the Non-Qualified
Stock Option Option Agreement, both of which are attached to and made a part of
this document.  The Optionee acknowledges receipt of a copy of the Plan and the
Option Agreement, represents that the Optionee has read and is familiar with
their provisions, and hereby accepts the Option subject to all of their terms
and conditions.  In the event that there is a conflict between the Option
Agreement and this Notice, the terms of Option Agreement shall govern.  This
Notice may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same document.

OPTIUM CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

500 Horizon Drive, Suite 505
Chalfont, PA 18914

 

 

Address:

 

ATTACHMENTS:  Optium Corporation 2006 Stock Option and Incentive Plan, as
amended through the Grant Date, and the Stock Option Agreement


--------------------------------------------------------------------------------